Citation Nr: 1007611	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-19 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to accrued benefits based on a pending claim of 
entitlement to a total disability rating due to individual 
unemployability (TDIU) effective earlier than April 16, 1992.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran had active service from November 1960 to 
September 1964.  He died in June 2003.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 decisional letter and June 
2005 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in St. Paul, Minnesota.

In a September 2008 remand, the Board noted that the issue of 
entitlement to a TDIU effective earlier than April 16, 1992, 
was pending at the time of the Veteran's death and should be 
adjudicated by the AOJ prior to consideration by the Board.  
The Board observed that the Veteran died in June 2003, and 
later that month the appellant submitted a timely application 
for dependency and indemnity compensation and accrued 
benefits.  Thus, her claim for accrued benefits was to be 
adjudicated on the merits as the Veteran had the claim 
pending at the time of his death.  Taylor v. Nicholson, 21 
Vet. App. 126 (2007).  The Board remanded the claim to the RO 
for development and adjudication.  


FINDINGS OF FACT

1.  A final August 1991 Board decision assigned a 10 percent 
evaluation for residuals of a skull fracture, to include 
organic brain syndrome.  

2.  A September 2008 Board decision found that the Board's 
August 1991 decision not granting an evaluation in excess of 
10 percent for residuals of a skull fracture, to include 
organic brain syndrome, was consistent with the law and 
evidence then of record.  

3.  The Veteran's claim for an increased evaluation for 
residuals of a skull fracture, to include organic brain 
syndrome, was received on April 16, 1992.

4.  The Veteran had multiple non-service connected medical 
disabilities, and his several hospital admissions for 
depression did not implicate his service-connected 
disabilities to present such an exceptional or unusual 
picture that referral for consideration of an extraschedular 
rating was warranted, nor did the medical evidence of record 
reflect that the Veteran was unemployable by reason of 
service-connected disabilities prior to February 1993.


CONCLUSION OF LAW

The criteria for establishing entitlement to accrued benefits 
based on a pending claim of entitlement to a TDIU effective 
earlier than April 16, 1992, have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.340, 3.341, 3.1000, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a December 
2008 letter sent to the appellant that fully addressed all 
necessary elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of supplemental statements of the case issued 
in January and November 2009 after the notice was provided.  

In addition, the appellant has been represented by a service 
organization or a private attorney throughout the claim.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

The December 2008 letter also provided the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A claim for accrued benefits is decided on the basis of 
evidence in the file at the date of the veteran's death.  See 
38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 
(1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant could not 
furnish additional evidence to substantiate her accrued 
benefits claim and VA could not develop additional evidence 
that would substantiate the claim.

Further, the Board observes that in November 2009 the 
appellant's attorney failed to telephone the RO for a 
scheduled conference call that he had requested.  "The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

Procedural History 

In this case, a review of the procedural history will be 
helpful.  The Veteran was granted service connection and a 
non-compensable evaluation by an October 1972 rating decision 
for residuals of a skull fracture.  In August 1989, the 
Veteran was granted service connection for organic brain 
syndrome.  The non-compensable evaluation was continued for a 
disability identified as residuals, skull fracture; organic 
brain syndrome.  

An August 1991 Board decision granted an increased, 10 
percent, evaluation.  A November 1991 rating decision 
implemented this decision and assigned the 10 percent 
evaluation.  The Veteran did not appeal the Board's decision 
to the Court and it became final.  38 U.S.C.A. § 7104 (West 
2002).  A September 2008 Board decision denied entitlement to 
accrued benefits based on a pending claim of whether there 
was clear and unmistakable error (CUE) in the August 1991 
Board decision that denied an evaluation in excess of 10 
percent for residuals of a skull fracture, including organic 
brain syndrome.  In doing so, the Board held that the August 
1991 Board decision not granting an evaluation in excess of 
10 percent for residuals of a skull fracture, to include 
organic brain syndrome, was consistent with the law and 
evidence then of record.  

On April 16, 1992, the Veteran, through his service 
representative, requested an increased rating for his 
service-connected skull fracture residuals and organic brain 
syndrome.  The representative stated that the medical records 
indicated the Veteran's "inability to participate in a 
substantial [sic] gainful activity and, therefore, should be 
rated higher than 10 percent."  The Veteran subsequently 
submitted multiple medical records, including a February 1993 
statement from his VA psychologist noting that the Veteran's 
psychiatric medication was changed because of his recent 
heart attack.  The psychologist stated that because of the 
Veteran's heart problems, and the limitations imposed on his 
psychiatric treatment, he did not feel that the Veteran was 
capable of gainful employment.  The service representative 
accompanied this statement with a notation that the Veteran's 
unemployability constituted a "severe impairment of his 
social and industrial adaptability."  A January 1993 VA 
examination report likewise noted the Veteran's 
unemployability and the psychiatrist referenced the Veteran's 
acknowledged incompetency to handle his own funds.  His wife 
was subsequently appointed guardian. 

The RO denied the Veteran's claim for an increased rating in 
April 1993, and he noted his disagreement.  The Veteran 
continued to submit extensive medical records, and in his 
substantive appeal of May 1995, included as an issue 
entitlement to a total permanent disability rating due to 
individual unemployability.  The RO denied the claim for TDIU 
by a rating decision in July 1995, from which the Veteran 
completed an appeal.  

A March 1998 rating action granted an increased rating for 
residuals of a skull fracture, organic brain syndrome, from a 
10 percent rating to a 100 percent schedular rating, 
effective April 16, 1992 (date of receipt of the claim for an 
increased rating), and determined that the issue of 
entitlement to a total rating based on individual 
unemployability was moot.  The decision stated that it was 
difficult to distinguish the symptoms caused by the Veteran's 
non-service-connected schizophrenia from those caused by his 
service-connected organic brain syndrome.  Resolving all 
reasonable doubt in the Veteran's favor, the rating decision 
assigned the 100 percent evaluation.  

In a May 1998 decision the Board found, in pertinent part, 
that a TDIU rating had been rendered moot by the assignment 
of the 100 percent schedular rating.  The Veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2000 the Court, in 
pertinent part, vacated the Board's finding that the TDIU 
claim was moot and remanded that matter for readjudication.  
The Court held that the record with respect to this issue was 
inadequate and frustrated judicial review.  The Court noted 
that it was unclear when, if at all, a formal claim for TDIU 
had been filed, whether an informal claim for a TDIU had been 
initiated prior to the 1992 effective date assigned for the 
100 percent evaluation, and whether VA erred in not 
considering 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), prior to 
the 100 percent evaluation grant.  

In a January 2001 decision, the Board determined that the 
TDIU claim had been rendered moot.  The Veteran appealed the 
Board's decision to the Court.  In May 2001, pursuant to 
Appellee's Unopposed Motion for Remand and to Stay 
Proceedings (Motion), the Court vacated the decision and 
remanded it to the Board.  The Motion stated that a remand 
was necessary to reevaluate the Veteran's claim considering 
the VCAA.   

A May 2002 Board decision held that entitlement to a total 
disability rating due to individual unemployability was 
rendered moot by the assignment of a 100 percent schedular 
rating, effective April 16, 1992, and the Veteran appealed 
the Board's decision to the Court. 


In June 2003, counsel for the Veteran filed an unopposed 
motion to withdraw the appeal as the Veteran died in June 
2003, prior to any determination by the Court.  The Court, in 
a July 2003 order, granted the counsel's motion, vacated the 
Board's decision from which the appeal had been taken, and 
dismissed the appeal for lack of jurisdiction, by virtue of 
the Veteran's death.

In November 2003 the Board, based on a lack of jurisdiction 
to adjudicate the merits of the claim due to the Veteran's 
death, dismissed the appeal of whether the Veteran's claim of 
entitlement to a TDIU was rendered moot by the assignment of 
a 100 percent schedular rating, effective April 16, 1992.

While this issue, during the Veteran's lifetime, was styled 
as whether the Veteran's claim of entitlement to a TDIU was 
rendered moot by the assignment of a 100 percent schedular 
rating, effective April 16, 1992, the Board notes that the 
essence of the claim from the beginning had been to obtain 
entitlement to TDIU effective prior to April 16, 1992, the 
date of the assignment of a 100 percent schedular rating.

Analysis

In the current claim, the appellant's attorney contends in a 
March 2009 argument that the effective date for the grant of 
TDIU should be March 1973.  He relates that a June 1973 
rating decision found that the Veteran was totally and 
permanently disabled from schizophrenia, and granted him 
pension.  The appellant's attorney argued that such an 
effective date was supported by a 1973 VA discharge summary 
which stated that "[w]e would recommend that the patient's 
claim for 100% SC disability be considered as justified."  
The appellant's attorney also referred to the February 1993 
statement from the Veteran's VA psychologist.

Turning to the relevant law, upon the death of a veteran 
periodic monetary benefits to which he was entitled, on the 
basis of evidence in the file at the date of death (accrued 
benefits) and due and unpaid, may be paid to certain parties.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  [A revision to 
the law regarding accrued benefits claims, enacted by 
Congress and signed by the President as the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 104, on December 16, 
2003, amends 38 U.S.C.A. § 5121(a) by repealing the two-year 
limit on accrued benefits so that a veteran's survivor may 
receive the full amount of award for accrued benefits; this 
revision relates only to cases where the veteran's death 
occurred on or after the date of enactment, December 16, 
2003.]  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. § 
5121(c).

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from the veteran's claims, as it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits, it is at the same time derivative of the veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement.  Zevalkink v. Brown, 6 Vet. App. 483 
(1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996).

For a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. §§ 
3.160(d).

Turning to the criteria for a TDIU, the relevant law provides 
that total disability will be considered to exist when there 
is present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
In considering such a claim, a determination must be made as 
to whether the service-connected disability(ies) is(are) 
sufficient to produce unemployability-provided that the total 
rating is based on a disability or combination of 
disabilities for which the Schedule For Rating Disabilities 
provides an evaluation of less than 100%.  38 C.F.R. § 3.341 
(2008).  See also 38 C.F.R. § 4.16(a) (2008) (which 
stipulates that a total disability rating can be assigned 
based on individual unemployability if the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disability-provided that the 
scheduler rating is less than total).

As these regulations stipulate, the initial threshold to 
entitlement to a TDIU is a less than 100% schedular rating 
for the service-connected disability(ies).  As the Board has 
noted, the Veteran's service-connected organic brain syndrome 
is evaluated as 100 percent disabling from April 16, 1992.  
Clearly, therefore, a TDIU may not also be granted effective 
from that date.  See VAOPGCPREC 6-99 (June 7, 1999); see also 
Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1996).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, applicable law and regulations concerning 
effective dates state that, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance or a claim for increase will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).

Specifically, the relevant law provides that the effective 
date of an award of increased compensation shall be the 
earliest date at which it is ascertainable that an increase 
in disability has occurred, if the claim for an increased 
rating is received within one year from such date; otherwise 
the effective date is the date of receipt of the claim.  38 
U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase.  In these cases, the 
Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997); Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98, 63 
Fed. Reg. 56704 (1998).  Thus, if the increase occurred more 
than one year prior to the date the application is received, 
the effective date must be no earlier than the date of 
receipt of the application.

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  See 38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez v. 
West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 
Vet.App. 377 (1999).  While VA should broadly interpret 
submissions from a veteran, it is not required to conjure up 
issues not specifically raised.  Brannon v. West, 12 Vet. 
App. 32 (1998).

An informal claim is defined as "[a]ny communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant...."  38 C.F.R. § 3.155.  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

Based on a thorough review of the record, and applying the 
pertinent VA regulations to the facts of this claim, it is 
clear that accrued benefits based on a pending claim of 
entitlement to a TDIU effective earlier than Aril 16, 1992, 
are not warranted.  

The record is negative for any claim for an increased 
evaluation for any disability, or for a TDIU, during the time 
from the Board's final August 1991 assignment of a 10 percent 
evaluation for residuals of a skull fracture, to include 
organic brain syndrome (implemented by the November 1991 
rating decision), and the April 1992 increased evaluation 
claim that resulted in his schedular 100 percent evaluation.  
The record is devoid of any communication from the Veteran 
during that time that could be construed as a formal or 
informal claim for a TDIU.

In reviewing the evidence of record, the Board concludes that 
the earliest date to construe an informal TDIU claim is the 
February 1993 statement from the Veteran's VA psychologist, 
in support of his increased rating claim.  While there is 
evidence of references to the Veteran's difficulty with 
employment throughout the claims file, and a notation in a 
February 1993 VA examination report, there is nothing that 
could be construed as a claim for unemployability due to 
service-connected organic brain syndrome.  The Board 
referenced the Veteran's employment difficulties in its 
August 1991 decision, and specifically found that the 
Veteran's service-connected disability was not the basis for 
his employment problems.  Moreover, the Veteran testified in 
March 1990 that he had multiple jobs because he lost interest 
in them, not because he could not perform the work, and the 
February 1993 statement from his treating psychologist 
attributed his unemployability to his heart problems and 
medication restrictions.  While the Veteran's wife testified 
before a VA Hearing Officer in March 1990 that she closed her 
television repair shop because the Veteran could not function 
under the stress, there is no medical evidence to support 
that the Veteran's unemployability was related to his 
service-connected disability until the February 1993 VA 
examination report and subsequent neuropsychiatric 
evaluations by the Traumatic Brain Injury Research Clinic in 
January and February 1994.  Thus, the Board concludes that 
while the February 1993 statement from the Veteran's VA 
psychologist could be construed as an informal claim, there 
is no evidence of an informal claim prior to that date.

With regard to the Court's reference in its March 2000 
decision that VA failed to consider the application of 38 
C.F.R. §§ 3.321(b)(1) and 4.16(b), the Board finds that the 
evidence of record did not warrant referral for an 
extraschedular rating regarding the Veteran's organic brain 
syndrome, and the RO noted in its decision denying the TDIU 
claim that consideration under 38 C.F.R. § 4.16(b) was not 
indicated.

According to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).

The medical evidence of record shows that the Veteran had 
been hospitalized on multiple occasions since 1972.  However, 
the admissions were related to diagnosed schizophrenia or 
depression based upon his current situation.  The evidence 
did not show that the hospital admissions were due to a 
service-connected disability.  With regard to 
unemployability, the Veteran's testimony in March 1990 
indicated that his joblessness was due to his own lack of 
interest, rather than to specific limitations caused by his 
service-connected disabilities.  It was only with the medical 
reports of 1993 and thereafter that a link was reported 
between the Veteran's service-connected organic brain 
syndrome and his limited employment history.

With regard to extraschedular evaluation of the Veteran's 
unemployability pursuant to the TDIU claim, 38 CFR § 4.16(b) 
states that it is the established policy of the Department of 
Veterans Affairs that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.

While the RO considered these provisions in its July 1998 
rating decision denying a TDIU claim, there was no basis in 
fact for considering such provisions earlier as no claim had 
been filed alleging unemployability due to service-connected 
disability.  Moreover, the Veteran had been assigned only a 
10 percent rating from December 1986 until April 1992 for his 
organic brain syndrome.  The Board's May 1998 decision 
reviewed the effective date for this rating and found that no 
increase in disability to warrant a 10 percent rating was 
factually ascertainable prior to December 31, 1986.  The 
Court's March 2000 decision affirmed this part of the Board's 
decision.  Thus, although there are several medical 
statements of the Veteran's unemployability due to his 
service-connected disability associated with the claims file 
after April 16, 1992, the Board finds no basis in the record 
to consider that a TDIU claim was filed prior to this date, 
or that the VA erred in not considering 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b) prior to the informal TDIU claim of 
April 1992.

Therefore, concerning the issues raised in the Court's March 
2000 decision, the Board finds that the Veteran's TDIU claim 
was informally filed no earlier than February 23, 1993, and 
was formally filed on May 12, 1995, providing no basis for an 
adjudication of entitlement to a total rating prior to April 
16, 1992.  Furthermore, VA properly considered the pertinent 
provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) in 
adjudicating the Veteran's claims for increased ratings and 
entitlement to a total rating due to individual 
unemployability.

Based on the foregoing, accrued benefits based on a pending 
claim of entitlement to a TDIU effective earlier than April 
16, 1992, are denied.

As the preponderance of the evidence is against the 
Appellant's claim, the benefit of the doubt doctrine is not 
for application and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)





ORDER

Accrued benefits based on a pending claim of entitlement to a 
TDIU effective earlier than April 16, 1992, are denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


